Citation Nr: 0507409	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus, on appeal from the initial 
grant of service connection.

2.  Entitlement to a disability rating in excess of 20 
percent for traumatic arthritis of the left ankle, on appeal 
from the initial grant of service connection.

3.  Entitlement to an effective date prior to December 23, 
1997 for the award of service connection for bilateral pes 
planus.

4.  Entitlement to an effective date prior to December 23, 
1997 for the award of service connection for traumatic 
arthritis of the left ankle.

5.  Entitlement to service connection for a right hip 
arthroplasty.

6.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C. § 1151 for residual disability from a right hip 
replacement.

7.  Entitlement to service connection for arthritis of the 
right foot.

8.  Entitlement to service connection for arthritis of the 
right ankle.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
February 1982.

In January 1999, the RO granted service connection for 
bilateral pes planus and traumatic arthritis of the left 
ankle and assigned evaluations of 30 and 20 percent, 
respectively, effective from December 23, 1997.  The RO also 
denied service connection for a right hip arthroplasty.

The veteran appealed the RO's decision to the Board of 
Veterans' Appeals (Board), challenging the evaluations and 
effective dates assigned for bilateral pes planus and 
traumatic arthritis of the left ankle.  She also appealed the 
RO's denial of her claim for service connection for the right 
hip.  In November 2001, the Board remanded the veteran's 
right hip claim to the RO for additional development; that 
claim is still pending at the RO.  The Board denied the other 
issues then on appeal.

The veteran appealed the Board's denials to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2004, 
the parties to the appeal filed a Joint Motion for Remand 
(Joint Motion).  The parties agreed that the Board's decision 
with respect to the evaluations and effective dates assigned 
for bilateral pes planus and traumatic arthritis of the left 
ankle should be vacated and remanded because (1) the Board 
did not address the appellant's contention that her 1983 
personal hearing testimony should be construed as a 
substantive appeal with regard to a December 1982 decision 
that denied service connection for bilateral pes planus; 
(2) the Board did not address the fact that, although the RO 
did not adjudicate an ankle issue in rating decisions of 
December 1982, March 1983, and June 1983, the issue was 
mentioned in the appellant's original claim, notice of 
disagreement (NOD), and personal hearing testimony in 1983; 
and (3) the Board needed to further consider whether VA 
examinations conducted in January and July 1999 were adequate 
for rating purposes, and whether they adequately addressed 
the appellant's complaints of pain.  By Order dated in March 
2004, the Court granted the Joint Motion, thereby vacating 
that part of the Board's decision that had denied higher 
evaluations and earlier effective dates for bilateral pes 
planus and traumatic arthritis of the left ankle, and 
remanding those matters for readjudication.

When this case was previously before the Board in November 
2001, the record on appeal contained a September 2000 RO 
rating decision -- of which the veteran was informed by 
letter dated September 25, 2000 -- denying the appellant's 
claim for compensation benefits under the provisions of 
38 U.S.C. § 1151 for residual disability from a right hip 
replacement; her claims for service connection for arthritis 
of the right foot and ankle; and her claim for TDIU.  There 
was nothing in the record in November 2001 to suggest that 
the veteran intended to appeal the September 2000 rating 
decision.  However, the record now contains a VA Form 9, 
dated September 24, 2001 and received at the RO on September 
26, 2001, indicating that the veteran wishes to appeal each 
of the RO's September 2000 determinations.  Because there is 
no postmark of record associated with this document, it may 
reasonably be construed as a timely and adequate NOD.  See 
38 C.F.R. §§ 20.201, 20.302(a), 20.305 (2004).  To date, the 
RO has not furnished the veteran a statement of the case 
(SOC) as to these issues.  This matter is addressed in 
further detail, below.


For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


REMAND

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and her representative, if any, of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  VA must also request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  The Court has held 
that the VCAA applies to earlier effective date claims, and 
that it may require VA to notify the claimant that evidence 
of an earlier filed claim is necessary to substantiate the 
claim.  See Huston v. Principi, 17 Vet. App. 195, 202-03 
(2003).

In the present case, the RO has not provided the veteran with 
a VCAA notice letter with respect to her claims for higher 
evaluations and earlier effective dates for bilateral pes 
planus and traumatic arthritis of the left ankle.  This needs 
to be corrected.  In addition, the Board notes that the 
record does not show what action, if any, the RO has taken 
concerning its instructions in November 2001 to ensure that 
all notice and development action required by the VCAA is 
accomplished concerning the claim for service connection for 
right hip arthroplasty.  Consequently, the Board will 
reiterate those instructions herein.

The veteran's feet and left ankle were last examined for VA 
compensation purposes in July 1999.  She claims that her left 
ankle disability has worsened since that time.  In addition, 
as noted above, the parties to the Joint Motion have 
questioned the adequacy of prior examinations.  Under the 
circumstances, the Board finds that the veteran should be re-
examined.  See, e.g., 38 C.F.R. § 3.327(a) (2004) (re-
examinations are generally required if evidence indicates 
that there has been a material change in a disability or that 
the current rating may be incorrect); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (VA should have scheduled the 
appellant for another examination under circumstances where 
he complained of increased disability two years after his 
last examination).

The veteran is hereby notified that it is her responsibility 
to report for the examination scheduled in connection with 
this REMAND, and to cooperate in the development of her case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of her claim(s).  
38 C.F.R. §§ 3.158, 3.655 (2004).

Finally, as noted above, the veteran has filed a timely NOD 
with respect to the RO's September 2000 decision denying her 
claim for compensation benefits under the provisions of 
38 U.S.C. § 1151 for residual disability from a right hip 
replacement; her claims for service connection for arthritis 
of the right foot and ankle; and her claim for TDIU.  See 
Introduction, supra.  To date, however, no SOC as to those 
issues has been furnished.  This needs to be accomplished as 
well.  See, e.g., 38 C.F.R. §§ 19.26, 20.201, 20.302(a) 
(2004); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  Issue a VCAA notice letter to the 
appellant relative to her claims for 
higher evaluations and earlier effective 
dates for bilateral pes planus and 
traumatic arthritis of the left ankle, 
and for service connection for right hip 
arthroplasty.  She should be notified of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claims; which 
information and evidence, if any, she is 
required to provide to VA; and which 
information and evidence, if any, VA will 
attempt to obtain on her behalf.  She 
should also be asked to provide any 
additional evidence in her possession 
that pertains to the claims.  In 
addition, as suggested by the Court in 
Huston, the notice should contain 
language informing the appellant that in 
order to substantiate her claims for 
earlier effective date, she needs to 
submit evidence demonstrating that a 
formal or informal claim for service 
connection was filed prior to December 
23, 1997, and that the claim remained 
open and pending at the time of the RO's 
grant of benefits in January 1999.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an examination of her feet and left 
ankle.  The examiner should review the 
claims file in connection with the 
examination, and should indicate in the 
examination report that the claims file 
has been reviewed.  All indicated tests 
should be conducted.  The examiner should 
provide a detailed statement as to the 
extent to which the veteran's service-
connected foot and left ankle 
symptomatology affects function, 
including the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups.  With respect to the 
feet, the examiner should specifically 
indicate whether the veteran exhibits 
marked pronation, extreme tenderness of 
the plantar surfaces, or marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation and, if 
so, whether her condition can be improved 
with orthopedic shoes or appliances.  
With respect to the left ankle, the 
examiner should specifically indicate 
whether the joint is ankylosed.  If it 
is, the examiner should further indicate 
the position in which it is ankylosed, 
that is whether it is ankylosed in 
plantar flexion and, if so, whether it is 
ankylosed in a position less than 30 
degrees, between 30 and 40 degrees, and 
more than 40 degrees; or whether it is 
ankylosed in dorsiflexion, and, if so, 
whether it is ankylosed in a position 
between 0 and 10 degrees, or more than 10 
degrees.  The examiner should also 
indicate whether there is any abduction, 
adduction, inversion, or eversion 
deformity of the left ankle.  A complete 
rationale should be provided for any 
opinions expressed.

3.  Thereafter, take adjudicatory action 
on the veteran's claims for higher 
evaluations and earlier effective dates 
for bilateral pes planus and traumatic 
arthritis of the left ankle.  Also, take 
adjudicatory action on the veteran's 
claim for service connection for right 
hip arthroplasty.  If any benefit sought 
remains denied, issue a supplemental SOC 
(SSOC) to the veteran and her 
representative, if any.

4.  Furnish the veteran an SOC, in 
accordance with 38 C.F.R. § 19.29, 
concerning her notice of disagreement 
from the September 2000 denial of her 
claim for compensation benefits under 
38 U.S.C. § 1151 for residual disability 
from a right hip replacement, her claims 
for service connection for arthritis of 
the right foot and ankle, and her claim 
for TDIU, unless the claim is resolved by 
granting the benefit sought or the NOD is 
withdrawn.  The claims should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.

After the veteran and her representative, if any, have been 
given an opportunity to respond to the relevant SOC and/or 
SSOC, the claims file should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


